Citation Nr: 1105718	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to December 
1983.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico.  The Veteran's case comes from the 
VA Regional Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a March 2009 appeal to the Board, the Veteran indicated that 
he wanted to have a hearing before the Board at the RO.  A 
hearing was scheduled for the Veteran on November 4, 2010, and 
the Veteran was notified of the scheduled hearing by letters 
dated on October 1, 2010 and October 19, 2010.  The Veteran 
failed to report for the hearing.  A November 26, 2010 VA report 
of contact note stated that the Veteran had called about the 
status of his appeal, at which time he was informed that he had 
been scheduled for a hearing before the Board and had failed to 
appear.  The Veteran stated that he had not received notice about 
the hearing and had been in a hospital since October 8, 2010.  
The Board finds that the Veteran has demonstrated good cause for 
his failure to appear at the November 4, 2010 hearing.  38 C.F.R. 
§ 20.702(d) (2010).  Accordingly, the claim must be remanded so 
that the Veteran may be provided with another hearing.

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the 
docket for a hearing before the Board at 
the RO.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


